Citation Nr: 0618552	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004.  
A statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.  

The issue on appeal was originally scheduled for a RO hearing 
in April 2005.  The veteran failed to appear for the 
scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 1986 decision, the RO severed service 
connection for chronic back pain with functional overlay 
noting that the January 1981 RO decision granting service 
connection committed a clear and unmistakable error in 
granting service connection for a back disability.  The 
veteran was informed of the decision in a February 1986 
notification letter.  The veteran did not file a notice of 
disagreement within one year from the date of the 
notification of the rating decision to appeal the denial of 
the claim.  See 38 C.F.R. § 7105 (b)(1).  Under the 
circumstances, the Board finds that the February 1986 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).  In its 
January 2004 decision, the RO denied reopening the claim for 
service connection for chronic back pain because the veteran 
did not submit new and material evidence.  The RO noted that 
the new evidence associated with the claims file showed 
treatment for injuries sustained in a July 2001 motor vehicle 
accident, more than 20 years after service, and did not show 
that the back injury was service-connected.  

It noted that there may be outstanding medical evidence 
regarding the veteran's claim for service connection for low 
back injury.  A letter received from the veteran in November 
2005 indicated that current clinical records exist from the 
Dallas VA medical facility that show the veteran was injured 
before his motor vehicle accident.  The veteran specifically 
referred to evidence from a Dr. Parant at the Accident and 
Injury Clinic.

The Board notes that these records are not in the veteran's 
claims file.  Accordingly, the RO should obtain the record in 
order to fulfill the VA's duty to assist the veteran. This is 
particularly so in view of the fact that it is a record in 
the custody of the federal government and thus is 
constructively part of the record on appeal. 38 U.S.C.A. § 
5103A(b); See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  VA 
is instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and that an effective date for the award of benefits 
will be assigned if an increase is awarded.  Since the appeal 
is being remanded for VA medical records, it is appropriate 
to also direct that the RO furnish proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to comply with 
the Court's holding.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take appropriate action 
to request copies of all VA clinical 
records from the Dallas VA Medical Center 
and any other providers which the veteran 
may identify.  The action should include 
a request for any records from a Dr. 
Parant at the Accident and Injury Clinic 
from 2001.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
new and material evidence has been 
submitted and, if so, whether the claim 
can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



